Exhibit 5.1 [JONES DAY LETTERHEAD] August 14, 2013 Frontier Communications Corporation 3 High Ridge Park Stamford, Connecticut 06905 Re:Registration Statement on Form S-3 Filed by Frontier Communications Corporation Ladies and Gentlemen: We have acted as counsel to Frontier Communications Corporation, a Delaware corporation (the “Company”), in connection with the offer and sale from time to time, on a delayed basis, of up to 5,000,000 shares (the “Shares”) of common stock, par value $0.25 per share, of the Company as contemplated by the Company’s Registration Statement on Form S-3 to which this opinion is an exhibit (as the same may be amended from time to time, the “Registration Statement”). The Shares are to be offered and sold from time to time pursuant to Rule 415 under the Securities Act of 1933, as amended (the “Securities Act”). In connection with the opinion expressed herein, we have examined such documents, records and matters of law as we have deemed relevant or necessary for purposes of this opinion. Based on the foregoing, and subject to the further limitations, qualifications and assumptions set forth herein, we are of the opinion that the Shares to be offered and sold pursuant to the Registration Statement, when delivered in the manner contemplated by the Registration Statement, will be validly issued, fully paid and nonassessable. In rendering the foregoing opinion, we have assumed that: (i) the Registration Statement, and any amendments thereto, will have become effective (and will remain effective at the time of sale of any Shares thereunder); (ii) a prospectus supplement describing the Shares offered pursuant to the Registration Statement, to the extent required by applicable law and relevant rules and regulations of the Securities and Exchange Commission (the “Commission”), will be timely filed with the Commission; (iii) the Shares to be offered and sold will be offered and sold in the manner contemplated by the Registration Statement and were, when originally issued, validly issued, fully paid and nonassessable; (iv) the resolutions authorizing the offer and sale of the Shares that have been adopted by the Company’s Board of Directors will be in full force and effect at all times at which the Shares are offered or sold in the manner contemplated by the Registration Statement; and (v) all Shares will be offered and sold in compliance with applicable federal and state securities laws. As to facts material to the opinion and assumptions expressed herein, we have relied upon oral or written statements and representations of officers and other representatives of the Company and others. The opinion expressed herein is limited to the General Corporation Law of the State of Delaware, as currently in effect, and we express no opinion as to the effect of the laws of any other jurisdiction. We hereby consent to the filing of this opinion as Exhibit 5.1 to the Registration Statement and to the reference to Jones Day under the caption “Legal Matters” in the prospectus constituting a part of such Registration Statement. In giving such consent, we do not thereby admit that we are included in the category of persons whose consent is required under Section 7 of the Securities Act or the rules and regulations of the Commission promulgated thereunder. Very truly yours, /s/ Jones Day
